DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntington, US 2007/0219859 in view of Sparrell, US 2007/0136742 and further in view of Logan, US 2002/0120925 and Liga et al., US 2003/0154128.

Regarding claim 1, Huntington discloses an automated process performed by a computer system having a processor, a data storage, and an interface to a network (with at least receiver device and/or headend/server, and wherein including processor and memory, as well as network connection, i.e. network interface; Fig. 1, elements 100 and 106, and page 3, paragraph 39, and page 4, paragraphs 49 and 59), the automated process comprising:
providing, by the computing system via the network, data/information to a plurality of playback devices (server can distribute various data/information to various receivers; page 4, paragraphs 49-50), wherein each of the playback devices is located remotely from the computer system and communicates with the computer system via the network (the communication between the receiver and headend/server is with a connection that can be the internet, i.e. network connection to a remote system; page 4, paragraphs 49 and 59-60, and page 5, paragraph 63, and Fig. 3), and wherein the data/information is provided to the plurality of playback devices (server can distribute various data/information to various receivers; page 4, paragraphs 49-50); 
receiving, by the computer system via the network, an indication that one of the plurality of playback devices has encountered an identified advertisement contained within a previously-broadcast television program (receiver provides information about advertisements to advertisement distributor/head end; page 4, paragraphs 49 and 60-61, and wherein information can comprise identification information for the advertisement; page 4, paragraph 53, and wherein for a previously broadcast program, i.e. played from storage; page 4, paragraph 52), and wherein the playback device transmits the indication of the identified advertisement in response to the playback device recognizing the identified advertisement by the playback device during time-shifted presentation of the previously-broadcast television program (receiver provides information about advertisements to advertisement distributor/head end; page 4, paragraphs 49 and 60-61, and wherein information can comprise identification information for the advertisement played; page 4, paragraph 53, and wherein for a previously broadcast program, i.e. time-shifted playback from storage; page 4, paragraph 52); 
determining, by the processor of the computer system, whether to direct the playback device to replace the identified advertisement during playback of the television program by the playback device based upon a comparison of a number of times that the same playback device has previously encountered the same identified advertisement to a threshold value (can determine if the optimum number of times, i.e. threshold, has been reached for the particular advertisement being shown by the particular receiver; page 4, paragraphs 49, 55, and 61, and wherein distributor/head end can make the determinations about a number of times the advertisement has been shown and direct replacement; page 4, paragraphs 49 and 60-61); and 
if the identified advertisement has been viewed by the playback device more times than the threshold value, the processor of the computer system selecting a replacement advertisement for the identified advertisement, and responding to the indication received by the playback device by transmitting to the playback device via the network interface the replacement advertisement and presenting the replacement advertisement to a viewer of the previously-broadcast television program instead of the identified advertisement (if the identified advertisement has been shown an optimum number of times, i.e. threshold, and wherein current viewing would indicate over that threshold, advertisement can be replaced, and wherein this can include sending replacement advertisement through network connection, and presenting the replacement advertisement by the receiver; page 4, paragraphs 56 and 61, and wherein for a previously broadcast program, i.e. played from storage; page 4, paragraph 52, and wherein in response to receiver sending indication about advertisement(s), headend/server can change advertisements and deliver replacement advertisement(s) to receiver; page 4, paragraph 61).  
Huntington does not explicitly disclose providing metadata describing advertisements identified in broadcast television programs;
the metadata describing the advertisement is provided separately from and after initial broadcast of the broadcast television program
wherein a playback device recognizes the identified advertisement by processing the metadata received after the initial broadcast of the television program; 
an indication of an advertisement in response to an upcoming playback of the advertisement by the playback device; and
an identifier of a replacement advertisement to thereby direct the playback device to obtain the replacement advertisement using the identifier.
In a related art, Sparrell does disclose providing metadata describing advertisements identified in broadcast television programs (metadata included in signal; page 2, paragraph 21, and wherein identifying commercials based on the received metadata information; page 3, paragraphs 28 and 33, and page 4, paragraph 43, and page 5, paragraph 54);
wherein a playback device recognizes the identified advertisement by processing the metadata received after the initial broadcast of the television program (system can make determinations about advertisements based on the metadata after portions of a video stream have been recorded, i.e. after initial broadcast; page 3, paragraph 33, and wherein with broadcast programming for later playback; page 1, paragraph 14); and
an identifier of a replacement advertisement to thereby direct the playback device to obtain the replacement advertisement using the identifier (system can utilize URLs for obtaining replacement advertisements; page 2, paragraph 23, and page 5, paragraph 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the prior art of Huntington and Sparrell by allowing information including identifiers for replacement advertising content to be transmitted and received by the replacement system already disclosed in Huntington in order to provide an improved system and method for updating a first advertisement in a video program stream with a second advertisement, based on temporal metadata, replacement rules, and instructions embedded in or otherwise associated with the advertisements (Sparrell; see abstract).
Huntington in view of Sparrell does not explicitly disclose metadata is provided separately from and after initial broadcast of the broadcast television program; and
an indication of an advertisement in response to an upcoming playback of the advertisement by the playback device.
In a related art, Logan does disclose metadata is provided separately from and after initial broadcast of the broadcast television program (metadata transmitted after the initial broadcast of a program via specific communication pathway, i.e. network ; page 10, paragraphs 131-132, and wherein metadata can be related to identifying commercials; page 3, paragraph 43, and page 9, paragraphs 115 and 117, and page 17, paragraph 227).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the prior art of Huntington, Sparrell, and Logan by allowing information about content to be received at different times, in order to provide an improved system and method for distributing, recording, organizing and editing metadata that is used to selectively distribute, record, organize, edit and play program content (Logan; page 1, paragraph 2).
Huntington in view of Sparrell and Logan does not explicitly disclose an indication of an advertisement in response to an upcoming playback of the advertisement by the playback device.
In a related art, Liga does disclose an indication of an advertisement in response to an upcoming playback of the advertisement by the playback device (can identify and make determinations based on analysis of upcoming advertisements; page 1, paragraph 9, and page 7, paragraph 79).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the prior art of Huntington, Sparrell, Logan, and Liga by allowing identification of upcoming advertisements that may need replacing, in order to provide an improved system and method for displaying updated, targeted, and/or alternately formatted advertisements to a consumer (Liga; see abstract).

Regarding claim 2, Huntington in view of Sparrell, Logan, and Liga discloses the computer system associating the encounter with the identified advertisement with other advertisements encountered by the same playback device (Huntington; can record table of what advertisements have been shown and how many times; page 4, paragraph 54, and can keep track of queue of ads and how many times they have been shown; page 5, paragraph 64).

Regarding claim 3, Huntington in view of Sparrell, Logan, and Liga discloses the determining comprises determining whether the identified advertisement has been previously encountered by the same playback device (Huntington; can make determinations based on use/analysis of table or other data format; page 4, paragraphs 54-55, and page 5, paragraph 64, and again with headend/server; page 4, paragraphs 49 and 61).

Regarding claim 4, Huntington in view of Sparrell, Logan, and Liga discloses the determining comprises directing replacement of the identified advertisement if the identified advertisement has been previously encountered by the same playback device, and otherwise not directing replacement of the identified advertisement (Huntington; system can direct replacement if determined that receiver has viewed advertisement an optimal number of times, i.e. previously encountered, and wherein will not direct replacement if not viewed an optimal number of times, i.e. such as not being encountered previously; page 4, paragraphs 55-56).

Regarding claim 5, Huntington in view of Sparrell, Logan, and Liga discloses the identifier of the replacement advertisement comprises a uniform resource locator of the replacement advertisement on the network (Sparrell; URLs for obtaining replacement advertisements; page 2, paragraph 23, and page 5, paragraph 51).

Regarding claim 7, Huntington in view of Sparrell, Logan, and Liga discloses the indication identifies the identified advertisement in a recording of the previously-broadcast television program (Huntington; can be played back from local storage, i.e. recording on a PVR; page 4, paragraph 52, and page 3, paragraph 36, and Sparrell; recorded program via PVR; page 1, paragraph 14).

Regarding claim 8, Huntington in view of Sparrell, Logan, and Liga discloses the recording of the previously-broadcast television program is stored in a digital video recorder associated with the playback device (Huntington; with us of a PVR; page 4, paragraph 52, and page 3, paragraph 36, and Sparrell; with PVR; page 1, paragraph 14).

Regarding claim 9, Huntington in view of Sparrell, Logan, and Liga discloses the identified advertisement relates to an event that occurred after the broadcast of the previously-broadcast television program (Sparrell; advertisements related to time-sensitive events, such as an event that has already occurred before a user views the recorded program; page 1, paragraphs 6 and 13-14, and page 4, paragraph 44).

Regarding claim 10, Huntington in view of Sparrell, Logan, and Liga discloses the determining comprises analyzing a database to determine whether the identified advertisement has been previously presented for playback by the playback device, and wherein the selecting comprises selecting the replacement advertisement that not been previously encountered by the playback device (Huntington; system can direct replacement if determined that receiver has viewed advertisement an optimal number of times, i.e. previously presented, and wherein replacement can be with a new advertisement, i.e. an unpresented/unencountered advertisement; page 5, paragraph 64, and with an organized collection of data such as a database; page 4, paragraphs 54-55, and Sparrell; a new advertisement, i.e. unpresented/unencountered advertisement; page 4, paragraph 47).
	
Claim 11, which discloses a process, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1-4.  The following additional limitations are also disclosed: 
receiving a broadcast of a television program (Huntington; receiving broadcast program; page 4, paragraph 52); 
separately receiving data associated with the television program that describes an identified advertisement via a network (Sparrell; metadata included in signal; page 2, paragraph 21, and wherein identifying commercials based on the received metadata information; page 3, paragraphs 28 and 33, and page 4, paragraph 43, and page 5, paragraph 54, and Logan; metadata transmitted after the initial broadcast of a program via specific communication pathway, i.e. network ; page 10, paragraphs 131-132, and wherein metadata can be related to identifying commercials; page 3, paragraph 43, and page 9, paragraphs 115 and 117, and page 17, paragraph 227); 
recognizing prior to playback (Sparrell; determinations after portions of a video stream have been recorded, i.e. after initial broadcast and prior to playback; page 3, paragraph 33); and
if the identification of the replacement advertisement is received, obtaining the replacement advertisement using the identification of the replacement advertisement (Sparrell; advertisements can be updated based on new, incoming metadata, i.e. received; page 4, paragraph 47, and page 5, paragraph 49, and wherein the metadata includes URL/identification information for obtaining replacement advertisements; page 2, paragraph 23, and page 5, paragraph 51).

Regarding claim 12, Huntington in view of Sparrell, Logan, and Liga discloses the data associated with the television program is received by the playback device with electronic program guide data that identifies broadcast television programs that are receivable by the playback device (Huntington; identification information for the advertisement; page 4, paragraph 53, and Logan; metadata via electronic program guide which shows availability of programming/segments; page 7, paragraph 91, and page 10, paragraph 134, and page 19, paragraph 255).

Regarding claim 13, Huntington in view of Sparrell, Logan, and Liga discloses the recognizing is performed by the playback device during playback of the television program from the digital video recorder (Huntington; during playback from storage, including PVR; page 4, paragraph 52, and page 3, paragraph 36, and Sparrell; recorded program via PVR; page 1, paragraph 14).

Claim 15, which discloses a process, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1-4 and 11.  The following additional limitations are also disclosed: 
an identifier that identifies one of the plurality of playback devices that transmitted an indication (Huntington; table of what advertisements have been shown and how many times; page 4, paragraph 54, and can keep track of queue of ads and how many times they have been shown; page 5, paragraph 64, and with receiver sending indication; page 4, paragraph 61, and Logan; log file with various identifying information about presented content and how presented, i.e. device information; page 9, paragraph 114, and page 21, paragraph 272, and wherein device information can be related to other identifying information about a device such as an address/location; page 7, paragraph 88, and page 16, paragraph 218).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424